UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
CHRISTIAN SANCHEZ, on behalf of himself and all                        :
others similarly situated,                                             :
                                                                       :     20-CV-10157 (JMF)
                                    Plaintiff,                         :
                                                                       :          ORDER
                  -v-                                                  :
                                                                       :
DENBY USA LIMITED,                                                     :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       Per the Court’s April 15, 2021 Order Scheduling Default Judgment Briefing and Show
Cause Hearing, the parties were to treat the May 13, 2021 hearing as the initial pretrial
conference in the event Defendant appeared. ECF No. 10. Defendant entered an appearance on
April 29, 2021. ECF No. 11. Accordingly, the parties shall treat the proceeding on May 13,
2021 at 2:00 p.m. as the initial pretrial conference and shall follow the pre-conference
procedures specified in the April 15, 2021 Order.

        In light of the COVID-19 situation, the Court will not hold the upcoming conference in
this case in person. Counsel should submit their proposed case management plan and joint letter
by the Thursday prior to the conference, as directed in the Court’s earlier Scheduling Order. In
their joint letter, the parties should also indicate whether they can do without a conference
altogether. If so, the Court may enter a case management plan and scheduling order and the
parties need not appear. If not, the Court will hold the initial conference by telephone, albeit
perhaps at a different time. To that end, counsel should indicate in their joint letter dates and
times during the week of the conference that they would be available for a telephone conference.
In either case, counsel should review and comply with the Court’s Emergency Individual Rules
and Practices in Light of COVID-19, available at https://nysd.uscourts.gov/hon-jesse-m-furman.

        SO ORDERED.

Dated: May 3, 2021                                         __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
